Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There is two claim 6 (one after claim 5 and another after claim 12).
Misnumbered claim 6 been renumbered 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, wherein determining if a bonus dice feature is triggered is completed prior to selecting the plurality of cards from the virtual deck to form the dealt poker hand.
The step of, “determining if a bonus dice feature is triggered” is in independent claim 8 and not in independent claim 1. Due to the misnumbering of the claim, it will be interpreted that the claim is dependent on claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-21 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception.

Claims 1-7 recite a gaming device to perform the steps of: receive a signal from the wager acceptor indicating receipt of a physical item associated with a currency value; increase the credit amount in memory based upon the received signal from the wager acceptor; receive a signal on the gaming device to initiate a poker game, the signal indicating a wager amount, where the credit amount stored in the memory is reduced by the wager amount; select a plurality of cards from the first virtual deck of cards to present in the first set of card positions to form a dealt poker hand; initiate a dice feature when a random trigger condition is satisfied; randomly roll at least one die to generate a bonus multiplier; present the selected cards of the dealt poker hand in the first set of card positions on the display; determine if any signals are received indicating that one or more of the presented cards in the dealt poker hand is to be held; copy any held cards from the dealt poker hand to corresponding ones of the second set of card positions for the second poker hand; replace any cards in the dealt poker hand that are not held with replacement cards selected from the first virtual deck of cards when a signal indicating a draw is received to form a first final poker hand; selecting cards from the second virtual card deck of cards to fill any card positions in the second set of cards positions that are not occupied by a card copied from a card held in the dealt poker hand to form a second final poker hand; evaluate the first final poker hand and the second final poker hand to determine awards associated with the first final poker hand 

Claims 8-21 recite the a gaming device to perform the steps of: receive a signal from the wager acceptor indicating receipt of a physical item associated with a currency value; increase the credit amount in memory based upon the received signal from the wager acceptor; receive a signal on the gaming device to initiate a poker game, the signal indicating a wager amount, where the credit amount stored in the memory is reduced by the wager amount; select a plurality of cards from the virtual card deck to present in the card positions to form a dealt poker hand; present the selected cards of the dealt poker hand in the card positions on the display; determine if any signals are received indicating that one or more of the presented cards in the dealt poker hand is to be held; receive a signal to draw replacement cards for any cards that are not held in the dealt poker hand; select a number of replacement cards from the virtual card deck to present in the card positions associated with cards that were not held in the dealt poker hand to form a final poker hand; determine if a dice feature is randomly triggered, where the determination of whether the dice feature is randomly triggered is independent of card ranks or card suits respectively associated with the selected replacement cards; randomly roll at least one die to generate a bonus multiplier when the dice feature is randomly triggered; present the selected replacement cards in the cards positions associated with any card that was not held from the dealt poker hand to 

These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

Regarding claims 1-7, the claims recite a person interaction with a gaming device. Similarly to a person interacting with a computer for online anonymous shopping, the claims recite a person interaction with a gaming device by providing a wager. The person also interact by selecting displayed cards to be held. The steps of receiving a signal for a wager, increasing the credit amount, initiating a poker game, selecting a plurality of cards, initiating a dice feature, randomly roll at least one die, presenting the cards, copying the cards, replacing the cards to form a first and second 

Regarding claims 8-21, the claims recite a person interaction with a gaming device. Similarly to a person interacting with a computer for online anonymous shopping, the claims recite a person interaction with a gaming device by providing a wager. The person also interact by selecting displayed cards to be held. The steps of receiving a signal for a wager, increasing the credit amount, initiating a poker game, selecting a plurality of cards, determining a dice feature is randomly triggered, randomly roll at least one die, presenting the cards, replacing any non-held cards to form a hand, evaluating the final poker hand, multiplying any determined awards with the bonus multiplier, and increasing the credit amount are rules or instructions that are followed to play the wagering game. A wagering game, is a social interaction, which is an abstract idea of organizing human activity. Therefore claims 8-21 recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:

-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-21 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-21 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The gaming device is used implement the game in a computer embodiment and therefore not used in a meaningful way. There is 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite the additional limitations of a gaming device comprising a display, user interface, memory, a wager acceptor and a processor. Saffari (US 2003/0050111) discloses (paragraph 2) “A general type of conventional gaming machine has been provided with a display unit that is capable of generating video images, a value-input device, and a controller with a memory and a processor that controls the overall operation of the gaming machine. The controller was programmed to allow a person to make a wager, to cause video images to be generated on the display unit, to determine an outcome of the game, and to determine a value payout associated with the outcome of the game. The conventional gaming machine was programmed to display video images representing a game, which included a number of user-selectable games including video poker, video blackjack, video slots, video keno and video bingo.” The value input device in a wager acceptor that accepts a physical item associated with a currency value (see Saffari, paragraphs 3-4). As evidenced by Safari, the components of a gaming device comprising: a display, user interface, 

Dependent claims 2-7, 9-13 and 15-21 describe how the dice are used as a multiplier, what the triggering condition is, and how the payouts are provided. These limitations the how wagering game is played according rules. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9576437. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding dependent claims 9-13, 15-21, the claims are taught by claims 1-16 of U.S. Patent No. 9576437 or would have been obvious over claims 1-16 of U.S. Patent No. 9576437.

Claims 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10008075. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 8 and 14, Claims 1 and 10 of U.S. Patent No. 10008075 discloses the claimed invention and additional limitations of when the bonus multiplier is triggered, steps of providing additional rounds of rolling the dice. Claims 1 and 10 of U.S. Patent No. 10008075 are more specific than pending claims 8 and 14, and therefore anticipates claims 8 and 14.
Regarding dependent claims 9-13, 15-21, the claims are taught by claims 1-17 of U.S. Patent No. 10008075 or would have been obvious over claims 1-17 of U.S. Patent No. 10008075.

Claim 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10553080. Although the 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10553081 in view of Moody (US 6,098,985).
Claim 1 of U.S. Patent No. 10553081 discloses the limitations of pending claim 1 but fails to teach replace cards from the first virtual deck of cards to form a first final poker hand and replace cards from a second virtual deck of cards to form a second final poker hand. However Moody discloses a game by playing multiple hands in which each hand is played by using separate deck of cards (“the method of play uses a separate decks of cards for each hand (or row) of cards that the player wishes to play; col. 3:46-58) that are not occupied by a card copied from a card held in the dealt poker hand to form a second final poker hand (Fig. 12, col. 7:44-67). This allows different and higher winning hand combinations than using a single deck of cards. It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 10553081 and incorporate separate deck of cards to form each poker hand as taught by Moody in order to provide the predictable result of allowing different and higher winning hand combinations.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 2003/0071417) in view of Graham (US 2008/0009344).

8. A gaming device (Fig. 1) comprising: 
a display (12 in Fig. 1) configured to show predefined number of card positions; 

a memory configured to store a credit amount (inherent in order to provide instructions to the processor 16 in Fig. 1) and at least one virtual deck of cards (deck of video cards, paragraph 13); 
a wager acceptor structured to receive a physical item associated with a currency value (14 in Fig. 1); and 
a processor (16 in Fig. 1) operable to:
receive a signal on the gaming device to initiate a poker game (paragraph 8, 11, 6, 24), the signal indicating a wager amount, where the credit amount stored in the memory is reduced by the wager amount (paragraph 26-27); 
select a plurality of cards from the virtual card deck to present in the card positions to form a dealt poker hand (Fig. 2, paragraphs 25-27); 
determine if a dice feature is randomly triggered (trigger based on qualified result, criteria, secondary wager, etc., paragraphs 13, 15, 3128, 0-31)
randomly roll at least one die to generate a bonus multiplier when the dice feature is randomly triggered (abstract, paragraphs 8-11, 16, 29-32);
present the selected cards of the dealt poker hand in the card positions on the display (Fig. 2, paragraphs 25-27); 
determine if any signals are received indicating that one or more of the presented cards in the dealt poker hand is to be held (Fig. 2, paragraphs 25-27); 
replace any cards in the dealt poker hand that are not held when a signal indicating a draw is received to form a final poker hand (Fig. 2, paragraphs 25-27); 

multiply any determined awards associated with the final poker hand by the bonus multiplier if the dice feature has been randomly triggered; and increase the credit amount stored in the memory based on the awards (abstract, paragraphs 8-11, 16, 29-32).
Webb discloses the claimed invention but fails to teach that, the determination of whether the dice feature is randomly triggered is independent of card ranks or card suits respectively associated with the selected cards of the dealt poker hand. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. Webb discloses various triggering conditions to trigger the bonus game (paragraph 28, 30). In analogous art to art to wagering games, Graham disclose various ways in which a bonus game can be triggered. Graham disclose in some embodiments, a triggering event or a qualifying condition may be by exceeding a certain amount of game play (such as number of games, number of credits, amount of time), or reaching a specified number of points earned during game play (paragraph 499). Graham discloses that in another embodiment, the gaming machine processor or host randomly provides the player one or more plays of one or more secondary games. In one such embodiment, the gaming machine does not provide any apparent reasons to the player for qualifying to play a secondary or bonus game. In this embodiment, qualifying for a bonus game is not triggered by an event in or based specifically on any of the plays of any primary game.  That is, the gaming machine may simply qualify a player to play a secondary game without any explanation or alternatively with simple explanations (paragraph 500). 

9. Webb discloses the gaming device of claim 8, wherein multiple dice are used in the bonus dice feature, and wherein the dice value outcome is determined by summing the values of shown on the multiple dice as outcomes (Use two dice to determine a number between 2 and 12, paragraphs 15, 30). 

10. Webb discloses the gaming device of claim 8, wherein the bonus multiplier is equal to the dice value outcome (abstract, paragraphs 8-11, 16, 29-32).

11. Webb discloses the gaming device of claim 8, wherein the bonus multiplier is determined by ascertaining a predefined multiplier value associated with the dice value 

Claims 14-17. See rejections for claims 8-11 above.

Claims 12, 21, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 2003/0071417) in view of Graham (US 2008/0009344) as applied to claims 8, 14 above, and further in view of Walker US (2005/0173863).

12, 18-19, 21. Webb in view of Graham discloses the claimed invention as discussed above but fails to teach determining if a bonus dice feature is triggered is completed prior to presenting the cards to form the dealt poker hand in the card positions of the display and prior to selecting the plurality of cards from the virtual deck to form the dealt poker hand. Nevertheless such modification would have been obvious to one of ordinary skilled in the art.  In an analogous art to poker games and bonus modifiers, Walker discloses that it is known in the art to apply a multiplier to a different round of the game (paragraph 212).  Walker explicitly discloses that a multiplier value may be applied to the payout of the next game of the primary card game (paragraph 212).  In other words, a multiplier value is triggered and determined prior to displaying the next poker game.  Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Webb's invention and determine if the bonus dice feature is triggered prior to presenting the cards to form the dealt poker .

Claims 13, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb (US 2003/0071417) in view of Graham (US 2008/0009344) as applied to claim 1 above, and further in view of Gerson (US 2006/0160595).

13, 20. Webb discloses the claimed invention but fails to teach awarding a consolation prize when a dice feature is triggered and the final poker hand is not associated with any awards.  Nevertheless providing a consolation prize for a non-winning outcome is known in the art.  In an analogous art to gaming Gerson discloses a consolation prize is awarded when the player receives a non-winning outcome. Gerson discloses that the consolation prize is determined by choosing a random value from a table of predetermined values (paragraph 55).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webb’s invention and determine a consolation prize when the dice feature is triggered and the final poker hand is not associated with any awards since Gerson discloses it is known to determine a consolation prize by choosing a random value from a set of predetermined values.  Providing a consolation prize for a non-winning outcome such as a non-winning poker hand would provide the predictable result of encouraging players to continue playing the game.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Regarding claim 1, the closet prior art, Moody (US 6,098,985) discloses:
a gaming device comprising (gaming device, col. 2:49-61): 
a display configured to show a predefined number of card positions including a first set of card positions associated with a first poker hand (poker hand position 610 in Fig. 10), and a second set of card positions associated with second poker hand (poker hand position 620 in Fig. 1); 
a user interface (touch screen on the gaming device, col. 2:49-61); a 
memory configured to store a credit amount, a first virtual deck of cards, and a second virtual deck of cards (a memory is inherent in electronic video poker gaming device, col. 2:49-61); 
a wager acceptor structured to receive a physical item associated with a currency value (electronic gaming device accepting a wager, col. 1:37-40; such as coins or token, col. 6:17-24); and 
a processor operable to: receive a signal from the wager acceptor indicating receipt of a physical item associated with a currency value (a processor is inherent in electronic video poker gaming device, col. 2:49-61); 

receive a signal on the gaming device to initiate a poker game, the signal indicating a wager amount, where the credit amount stored in the memory is reduced by the wager amount (credit wager, and specifies wager per hand, minimum and maximum; col. 6:17-24); 
select a plurality of cards from the first virtual deck of cards to present in the first set of card positions to form a dealt poker hand (Fig. 10; col.  7:24-37)
present the selected cards of the dealt poker hand in the first set of card positions on the display (Fig. 10; col.  7:24-37); 
determine if any signals are received indicating that one or more of the presented cards in the dealt poker hand is to be held (i.e. Hold Aces, Figs. 10-11, col. 7:38-43)
copy any held cards from the dealt poker hand to corresponding ones of the second set of card positions for the second poker hand (i.e. duplicate Aces, Fig. 11, col. 7:38-43);
replace any cards in the dealt poker hand that are not held with replacement cards selected from the first virtual deck of cards when a signal indicating a draw is received to form a first final poker hand (Fig. 12, col. 7:44-67); 
selecting cards from the second virtual card deck of cards to fill any card positions in the second set of cards positions (“the method of play uses a separate decks of cards for each hand (or row) of cards that the player wishes to play; col. 3:46-
evaluate the first final poker hand and the second final poker hand to determine awards associated with the first final poker hand and the second final poker hand; and increase the credit amount stored in the memory based on the awards (col. 2:62-67).

Another close prior art, Webb (US 2003/0071417) discloses a gaming device comprising: 
a display (12 in Fig. 1) configured to show predefined number of card positions (i.e. 5 card positions in Fig. 2); a user interface (12 in Fig. 1), a memory (inherent for electronic gaming device with processor in Fig. 1), a processor (16, Fig. 1), the processor operable to display a draw poker game (Figs. 2-3). Webb also discloses initiate a dice feature when a random trigger condition is satisfied; (trigger based on qualified result, criteria, secondary wager, etc., paragraphs 13, 15, 3128, 0-31); and randomly roll at least one die to generate a bonus multiplier (abstract, paragraphs 8-11, 16, 29-32). Any determined awards associated with the final poker hand is multiplied by the bonus multiplier (abstract, paragraphs 8-11, 16, 29-32).

However, it would not have been obvious to modify Moody in view of Webb to teach the claim limitation of, “multiply any determined awards associated with the first final poker hand and the second final poker hand by the bonus multiplier if the dice feature has been randomly triggered,” without improper hindsight.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.